

Consulting Agreement
Twincraft, Inc., with Fifth Element, Inc.


Consulting Agreement (the "Agreement"), dated as of January 23, 2007 (the
“Commencement Date”), between Twincraft, Inc., a Vermont corporation (the
“Company," which term includes all subsidiaries of the Company, whether now in
existence or hereafter created, established or acquired), and Fifth Element,
Inc. (the "Consultant"), and Mr. Joseph Candido (the “Principal”).


W I T N E S S E T H :


Whereas, the parties are entering into this Agreement pursuant to the terms of
that certain stock purchase agreement (the "Purchase Agreement") dated as of
November 14, 2006, among Langer, Inc., a Delaware corporation (the "Purchaser"
or the "Parent"), and the persons, including the Principal (as hereinafter
defined), who, immediately prior to the closing of the Purchase Agreement, are
or were the stockholders of the Company (such persons, including the Principal,
the "Sellers"), pursuant to which Purchase Agreement the Purchaser will acquire
from the Sellers (including the Consultant) all the outstanding capital stock of
the Company;


Whereas, the Principal is the principal and controlling stockholder, officer and
director of the Consultant, prior to closing of the Purchase Agreement, the
Principal was a stockholder, officer, director and key Consultant of the
Company;


Whereas, the Company desires to engage the Consultant so that it may have the
services of the Consultant and the Principal, and to be assured of the
Consultant's and Principal's services on the terms and conditions hereinafter
set forth; and


Whereas, the Consultant is willing to accept such engagement on such terms and
conditions, and the Principal is willing to join in and personally guarantee to
the Consultant and the Company that the Principal will make himself available to
the Company in accordance with the requirements and obligations of the
Consultant hereunder.


Now, Therefore, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company, the Consultant and the Principal hereby
agree as follows:


1. Term. The term of this Agreement shall commence on the Commencement Date and
shall expire on the third anniversary of Commencement Date (the “Term”), subject
to earlier termination as provided herein.


2. Duties. (a) During the Term of this Agreement, the Consultant shall cause the
Principal to shall serve as the Vice President of Sales and Marketing of the
Company, or in such other executive capacity as may be assigned to the
Principal, and shall perform all duties as may be assigned to the Principal by
the Chairman of the Board of Directors or the Chief Executive Officer of the
Company or such other person(s) as may be designated by the Board of Directors
of the Company (the “Company Board”) or the Board of Directors of the Parent
(the "Parent Board"). The Consultant shall cause the Principal to devote the
Principal's full business time and energies to the business and affairs of the
Company and the Parent, and the Consultant shall cause the Principal to use his
best efforts, skills and abilities to promote the interests of the Company and
the Parent, and the Consultant shall cause the Principal to diligently and
competently perform the duties of the Principal's position.


1

--------------------------------------------------------------------------------


(b) The Consultant shall cause the Principal to report to the Chief Executive
Officer of the Company or the Parent, or such other person(s) as may be
designated by the Company Board or Parent Board and shall at all times keep the
Parent's Chief Executive Officer (or such other officer as the Company Chief
Executive Officer or the Company Board or Parent Board may designate from time
to time) promptly and fully informed (in writing if so requested) of the
Principal's conduct and of the business or affairs of the Company and the Parent
for which the Principal is responsible, and provide such explanations of the
Principal's conduct as may be required.


3. Compensation, Bonus, Stock Options, Benefits, etc.


(a) Fees. During the Term of this Agreement, the Company shall pay to the
Consultant, and the Consultant shall accept from the Company, as compensation
for the performance of services under this Agreement and the Consultant's and
Principal's observance and performance of all of the provisions hereof, a
consulting fee at the annual rate of $208,000 (the "Base Consulting Fee"). The
Base Consulting Fee shall be payable at the same time that the Company pays
compensation to its employees. The Consultant’s performance and the Base
Consulting Fee shall be subject to annual review by the Company, provided that
the Base Consulting Fee shall not be decreased.


(b) Bonus. In addition to the Base Consulting Fee described above, the
Consultant shall, in the sole and absolute discretion of the Compensation
Committee of the Parent Board, be entitled to performance bonuses which may be
based upon a variety of factors, including the Consultant’s performance and the
achievement of goals, all as determined in the sole and absolute discretion of
the Parent Board or Compensation Committee of the Parent Board. In addition, the
Consultant may be entitled to participate in such other bonus plans as the
Compensation Committee of the Parent Board may, in its sole and absolute
discretion, determine. To the extent not inconsistent with the foregoing
provisions, the bonuses payable hereunder shall be determined on a basis
consistent with the past practice of the Company.


(c) Stock Options. The Company shall issue and grant to Consultant options to
purchase 100,000 shares of the Company’s common stock (“Common Stock”) having an
exercise price equal to the closing price of the Common Stock on the date of
grant, of which (i) 33,333 shall vest on the second anniversary of the
Commencement Date; (ii) 33,333 shall vest on the third anniversary of the
Commencement Date; and (iii) 33,334 shall vest on the fourth anniversary of the
Commencement Date. During the Term of this Agreement the Consultant will not
offer for sale, sell, pledge, assign, hypothecate or otherwise create any
interest in or dispose of (or enter into any transaction or device that is
designed to, or could reasonably be expected to, result in any of the foregoing)
any shares of Common Stock owned by the Consultant on the Commencement Date or
any shares of Common Stock owned or acquired by him after the Commencement Date
upon the conversion or exercise of options or any securities convertible into or
exercisable or exchangeable for Common Stock, without first notifying the Chief
Executive Officer of the Parent in writing to inquire as to whether there exist
any facts or circumstances that would make it inadvisable for the Company or the
Parent if the Consultant engaged in such transaction. The terms and provisions
of such options shall be set forth in a stock option agreement in a form
satisfactory to the Company. In addition, the Consultant may be entitled, during
the term of this Agreement, to receive such additional options, at such exercise
prices and other terms as the Compensation Committee of the Parent Board may, in
its sole and absolute discretion, determine.


2

--------------------------------------------------------------------------------


(d) Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Consultant shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Consultant on behalf of the Company in connection with the
performance of services under this Agreement. In addition, the Consultant shall
receive a non-accountable expense allowance of $3,000 per year, payable monthly.


4. Representations and Agreements of Consultant and Principal. 


(a) The Consultant represents and warrants that neither the Consultant nor the
Principal is party to, or bound by, any agreement or commitment, or subject to
any restriction, including but not limited to agreements related to previous
employment or consultancy containing confidentiality or noncompetition
covenants, which presently has or may in the future have a possibility of
adversely affecting the business of the Company or the performance by the
Consultant or the Principal of the services, obligations and duties of the
Consultant and Principal under this Agreement.


(b) During the Term and the Severance Period (as defined in Section 7(f)), if
any, the Consultant agrees that the Consultant will not offer for sale, sell,
pledge, assign, hypothecate or otherwise create any interest in or dispose of
(or enter into any transaction or device that is designed to, or could
reasonably be expected to, result in any of the foregoing) any shares of Common
Stock owned by the Consultant on the Commencement Date or any shares of Common
Stock owned or acquired by him after the Commencement Date upon the conversion
or exercise of options or any securities convertible into or exercisable or
exchangeable for Common Stock, without first notifying the Chief Executive
Officer of the Parent in writing to inquire as to whether there exist any facts
or circumstances that would make it inadvisable for the Company or the Parent if
the Consultant engaged in such transaction. The Consultant shall not transfer
any securities of the Parent to the Principal unless and until the Principal
affirmative undertakes in writing to the Company and the Parent to be bound by
such further restrictions on the transfer of securities of the Company as may be
applicable to the Consultant.


(c) The representations, warranties and covenants of this Section 4 shall
survive termination of the Consultant’s engagement hereunder and the expiration
of the Term hereof.


3

--------------------------------------------------------------------------------


(d) The Consultant hereby joins in and personally guarantees to the Consultant
and the Company that the Principal will make himself available to the Company in
accordance with the requirements and obligations of the Consultant hereunder.


(e) The Consultant understands and agrees that neither the Consultant nor the
Principal shall be entitled to participate in or benefit from the Company's
medical insurance and other fringe benefit plans or policies as the Company may
make available to, or have in effect for, its senior executive officers or other
personnel from time to time. The Principal shall receive only such benefits, if
any, as agreed between the Consultant and the Principal, from the Consultant, at
the sole expense of the Consultant. The Consultant warrants and represents that
the Principal is entitled to no more than three weeks' vacation in each calendar
year, and sick leave not in excess of the sick leave as set forth in Exhibit ___
attached hereto. The Consultant agrees that if the Company amends its sick leave
policies for executives employed by the Company, the Consultant will amend its
sick leave policies applicable to the Principal to conform to the Company's sick
leave policies.


5. Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.


For purposes of this Section 5, all references to the Company shall be deemed to
include the Parent and all its subsidiaries, including the Company all its
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation provided to the Consultant pursuant to this
Agreement, the Consultant and the Principal each agrees to the provisions of
this Section 5.


(a) Confidential Information. (i) The Consultant and Principal each acknowledges
that as a result of the Consultant's engagement, the Consultant and Principal
each has and will continue to have knowledge of, and access to, proprietary and
confidential information of the Company, including, without limitation, research
and development plans and results, software, databases, technology, inventions,
trade secrets, technical information, know-how, plans, specifications, methods
of operations, product and service information, product and service
availability, pricing information (including pricing strategies), financial,
business and marketing information and plans, and the identity of customers,
clients and suppliers (collectively, the “Confidential Information”), and that
the Confidential Information, even though it may be contributed, developed or
acquired by the Consultant and/or the Principal, constitutes valuable, special
and unique assets of the Company developed at great expense which is the
exclusive property of the Company. Accordingly, the Consultant and/or Principal
shall not, at any time, either during or subsequent to the Term of this
Agreement, use, reveal, report, publish, transfer or otherwise disclose to any
person, corporation or other entity, any of the Confidential Information without
the prior written consent of the Company, except to responsible officers and
Consultants of the Company and other responsible persons who are in a
contractual or fiduciary relationship with the Company and who have a need for
such Confidential Information for purposes in the best interests of the Company,
and except for such Confidential Information which is or becomes of general
public knowledge from authorized sources other than the Consultant.


4

--------------------------------------------------------------------------------


(ii) The Consultant and Principal each acknowledges that the Company would not
enter into this Agreement without the assurance that all the Confidential
Information will be used for the exclusive benefit of the Company.


(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Consultant and Principal each shall
promptly return to the Company all Confidential Information in their possession
or control, including but not limited to all drawings, manuals, computer
printouts, computer databases, disks, data, files, lists, memoranda, letters,
notes, notebooks, reports and other writings and copies thereof and all other
materials relating to the Company’s business, including without limitation any
materials incorporating Confidential Information.


(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Consultant and the Principal will promptly disclose to the Company all
designs, processes, inventions, improvements, developments, discoveries,
processes, techniques, and other information related to the business of the
Company conceived, developed, acquired, or reduced to practice by the Consultant
or Principal alone or with others during the Term of this Agreement, whether or
not conceived during regular working hours, through the use of Company time,
material or facilities or otherwise (“Inventions”).


The Consultant and Principal each agrees that all copyrights created in
conjunction with the Consultant's service to the Company and other Inventions,
are “works made for hire” (as that term is defined under the Copyright Act of
1976, as amended). All such copyrights, trademarks, and other Inventions shall
be the sole and exclusive property of the Company, and the Company shall be the
sole owner of all patents, copyrights, trademarks, trade secrets, and other
rights and protection in connection therewith. To the extent any such copyright
and other Inventions may not be works for hire, the Consultant and Principal
each hereby assigns to the Company any and all rights the Consultant and
Principal now has or may hereafter acquire in such copyrights and any other
Inventions. Upon request the Consultant and Principal shall deliver to the
Company all drawings, models and other data and records relating to such
copyrights, trademarks and Inventions. The Consultant and Principal each further
agrees, as to all such Inventions, to assist the Company in every proper way
(but at the Company’s expense) to obtain, register, and from time to time
enforce patents, copyrights, trademarks, trade secrets, and other rights and
protection relating to said Inventions in and all countries, and to that end the
Consultant and Principal each shall execute all documents for use in applying
for and obtaining such patents, copyrights, trademarks, trade secrets and other
rights and protection on and enforcing such Inventions, as the Company may
desire, together with any assignments thereof to the Company or persons
designated by it. Such obligation to assist the Company shall continue beyond
the termination of the Consultant’s service to the Company, but the Company
shall compensate the Consultant at a reasonable rate after termination of
service for time actually spent by the Consultant at the Company’s request for
such assistance. In the event the Company is unable, after reasonable effort, to
secure the Consultant’s signature on any document or documents needed to apply
for or prosecute any patent, copyright, trademark, trade secret, or other right
or protection relating to an Invention, whether because of the Consultant’s
dissolution and/or the Principal’s physical or mental incapacity or for any
other reason whatsoever, the Consultant and Principal each hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Consultant's and Principal’s agent coupled with an interest and
attorney-in-fact, to act for and in the Consultant's and Principal’s behalf and
stead to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trademarks, trade secrets, or similar rights or protection
thereon with the same legal force and effect as if executed by the Consultant.


5

--------------------------------------------------------------------------------


(d) Non-competition. The Consultant and Principal each agrees that it/he will
not utilize the Consultant's or Principal’s special knowledge of the business
operations of the Company or its customers, suppliers and others to compete with
the Company. During the Term of this Agreement and (i) for a period of (A) one
year after the termination of this Agreement pursuant to Sections 7(a), 7(b) or
7(e) hereof, as applicable; or (B) in the event of termination pursuant to
Section 7(c), the duration of the Severance Period (as defined in Section 7(f));
or (ii) in the event the Agreement is not renewed, the Severance Period, if any;
neither the Principal nor the Consultant shall engage, directly or indirectly,
or have an interest, directly or indirectly, anywhere in the United States of
America or any other geographic area where the Company does business or in which
its products or services are marketed, alone or in association with others, as
principal, officer, agent, consultant, director, partner or stockholder (except
with respect to the Consultant's engagement by the Company), or through the
investment of capital, lending of money or property, rendering of services or
otherwise, in any business competitive with or substantially similar to that
engaged in by the Company during the Term of this Agreement (it being understood
hereby, that the ownership by the Consultant or Principal, collectively, of five
percent (5%) or less of the stock of any company listed on a national securities
exchange shall not be deemed a violation of this Section 5).


(e) Non-solicitation. During the Term of this Agreement and (i) for a period of
(A) one year after the termination of this Agreement pursuant to Sections 7(a),
7(b) or 7(e) hereof, as applicable; or (B) in the event of termination pursuant
to Section 7(c), the duration of the Severance Period (as defined in Section
7(f)); or (ii) in the event the Agreement is not renewed, the Severance Period,
if any, the Consultant and Principal each agrees that it/he shall not, and shall
not permit any of the Consultant's employees, agents or others under the
Consultant's or Principal’s control to, directly or indirectly, on behalf of the
Consultant, the Principal or any other person, (i) call upon, accept competitive
business from, or solicit the competitive business of any individual or entity
who is, or who had been at any time during the preceding two years, a customer
of the Company or any successor to the business of the Company, or otherwise
divert or attempt to divert any business from the Company or any such successor,
or (ii) directly or indirectly recruit or otherwise solicit or induce any person
who is an employee of, or otherwise engaged by, the Company or any successor to
the business of the Company to terminate such person's employment or other
relationship with the Company or such successor, or hire or enter into any
business with any person who is employed by, or who has left the employ of, the
Company or any such successor during the preceding two years. The Consultant and
Principal each agrees that it/he shall not at any time, directly or indirectly,
use or purport to authorize any person to use any name, mark, logo, trade dress
or other identifying words or images which are the same as or similar to those
used at any time by the Company in connection with any product or service,
whether or not such use would be in a business competitive with that of the
Company. Any breach or violation by the Consultant or Principal of the
provisions of this Section 5 shall toll the running of any time periods set
forth in this Section 5 for the duration of any such breach or violation.


6

--------------------------------------------------------------------------------


(f) Non-Disparagement. The Consultant and Principal each shall not at any time,
directly or indirectly, take any action (whether orally or in writing or
otherwise) which has or may be expected to have the effect of disparaging the
Company or any of its subsidiaries or affiliates or their directors, officers or
executives or their respective reputations, including, but not limited to, their
business models, practices, relationships, internal workings, financial
condition or operations, in any manner whatsoever at any time.


6. Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Consultant acknowledges that the
restrictions contained in Section 5 will not prevent them from earning a
livelihood. The Consultant and Principal each further acknowledges that the
Company would be irreparably harmed and that monetary damages would not provide
an adequate remedy in the event of a breach of the provisions of Section 5.
Accordingly, the Consultant and Principal each agrees that, in addition to any
other remedies available to the Company, the Company shall be entitled to
injunctive and other equitable relief to secure the enforcement of these
provisions, and shall be entitled to receive reimbursement from the Consultant
and the Principal for all reasonable attorneys' fees and expenses incurred by
the Company in enforcing these provisions. In connection with seeking any such
equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy. If any provisions of Sections 5 or 6 relating to the time
period, scope of activities or geographic area of restrictions is declared by a
court of competent jurisdiction to exceed the maximum permissible time period,
scope of activities or geographic area, the maximum time period, scope of
activities or geographic area, as the case may be, shall be reduced to the
maximum which such court deems enforceable. If any provisions of Sections 5 or 6
other than those described in the preceding sentence are adjudicated to be
invalid or unenforceable, the invalid or unenforceable provisions shall be
deemed amended (with respect only to the jurisdiction in which such adjudication
is made) in such manner as to render them enforceable and to effectuate as
nearly as possible the original intentions and agreement of the parties. For
purposes of this Section 6, all references to the Company shall be deemed to
include the Company's affiliates and subsidiaries, whether now existing or
hereafter established or acquired.


7. Termination; Non-renewal. This Agreement may be terminated prior to the
expiration of the Term set forth in Section 1 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 7.


(a) Death or Permanent Disability. If the Consultant dies or becomes permanently
disabled, this Agreement shall terminate effective at the end of the calendar
month during which the Consultant's death occurs or when the Consultant's
disability is deemed to have become permanent. If the Consultant is unable to
perform the Consultant's normal duties for the Company because of illness or
incapacity (whether physical or mental) for 45 consecutive days during the Term
of this Agreement, or for 60 days (whether or not consecutive) out of any
calendar year during the Term of this Agreement, the Consultant's disability
shall be deemed to have become permanent. If this Agreement is terminated on
account of the death or permanent disability of the Consultant, then the
Consultant or the Consultant's estate shall be entitled to receive accrued Base
Consulting Fee through the date of such termination and the Consultant and the
Consultant’s estate shall have no further entitlement to Base Consulting Fee,
bonus, or benefits from the Company following the effective date of such
termination.


7

--------------------------------------------------------------------------------


(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon written notice to the Consultant, upon: (i) the Consultant’s commission of
a misdemeanor or felony that, in the Company Board or Parent Board’s reasonable
judgment, adversely affects the Company’s or any of the Company’s affiliates’
reputation, business or interests, or the ability of the Consultant to perform
the Consultant's duties as an Consultant of the Company; (ii) the Consultant’s
act of fraud or dishonest act upon, or misappropriation of funds of, the Company
or any of the Company’s affiliates; (c) the Consultant’s gross negligence,
willful or intentional act or omission in the performance of the Consultant's
duties under this Agreement as determined by the Company Board or Parent Board;
(d) the Consultant’s disregard of a lawful direction of the Company Board or
Parent Board or the executive officer to whom the Consultant reports; (e) the
Consultant’s appropriation for himself of a Company corporate opportunity
without the express prior written consent of the Company Board or Parent Board;
(f) the Consultant’s material breach of any of the Consultant's obligations
under this Agreement (other than Section 5 of this Agreement) that continues
unremedied for 14 days following the Consultant’s receipt of written notice from
the Company Board or Parent Board thereof; (g) the Consultant’s breach of any of
the Consultant's obligations of any of the provisions of Section 5 of this
Agreement; or (h) the Consultant is convicted of a felony. If this Agreement is
terminated by the Company for cause, then the Consultant shall be entitled to
receive accrued Base Consulting Fee through the date of such termination.


(c) Without Cause. This Agreement may be terminated by the Company, at any time
after the first anniversary of the Commencement Date, without cause immediately
upon giving written notice to the Consultant of such termination In such event,
the Company shall continue to pay to the Consultant the Base Consulting Fee in
accordance with the terms hereof for a period of (i) twelve months commencing
with the effective date of any termination pursuant to this Section 7(c), or
(ii) such lesser period commencing with the effective date of any termination
pursuant to this Section 7(c) and ending on the third anniversary of the
Commencement Date; provided, however, that Consultant’s right to receive any
such payment shall be subject to the Consultant’s complying with the terms of
this Agreement. Additionally, the Company shall have the right, at its election
if made on or before the time of termination, to continue to pay the Consultant
the Base Consulting Fee for an additional period of up to six months, and if the
Company so elects, the Consultant and Principal shall be bound by the provisions
of Sections 5(d) and 5(e) of this Agreement for such additional period.
Notwithstanding the foregoing, no amount shall be payable to the Consultant
pursuant to this Paragraph 7(c) unless (y) such Consultant’s termination is a
separation from service (within the meaning of Section 409A of the Internal
Revenue Code and the regulations thereunder), and (z) the amount payable to the
Consultant pursuant to this Paragraph 7(c) shall not exceed two times the lesser
of (A) the sum of the Consultant’s compensation (as defined in Treasury
Regulation Section 1.415-1(d)(2)) for services provided to the Company as an
Consultant for the calendar year preceding the calendar year in which the
Consultant has a separation from service, or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for such year.


8

--------------------------------------------------------------------------------


(d) Non-renewal. In the event the Company declines to renew or extend the Term,
the Company shall have the right, at its election, to continue to pay the
Consultant the Base Consulting Fee for an additional period of up to one year
after the expiration of the Term, and if the Company so elects, the Consultant
and Principal shall be bound by the provisions of Sections 5(d) and 5(e) of this
Agreement for such additional period, provided, however, Consultant’s right to
receive any such payment shall be subject to the Consultant and Principal
complying with the terms of this Agreement. Any such election shall be made in
writing at least 90 days prior to the expiration of the Term and shall specify
the length of such additional period.


(e) By Consultant. The Consultant may terminate the Agreement upon providing the
Company with ninety (90) days' prior written notice. If this Agreement is
terminated by the Consultant pursuant to this Section 7(e), then the Consultant
shall be entitled to receive the Consultant's accrued Base Consulting Fee
through the effective date of such termination, and neither the Principal nor
the Consultant shall have any further entitlement to the Base Consulting Fee or
bonus or other compensation or benefits from the Company following the effective
date of such termination.


(f) Severance Payment. The period of time during which the Company continues to
pay (or would continue to pay, but for any breach by the Consultant or Principal
of this Agreement) the Consultant following the termination or expiration of
this Agreement pursuant to Sections 7(c) or 7(d) shall be referred to as the
“Severance Period”, and the amounts due thereunder shall be referred to as the
“Severance Payment.” The Severance Payment shall be payable in accordance with
the terms hereof for payment of the Base Consulting Fee.


8.  Miscellaneous.


(a) Survival. The provisions of Sections 5, 6, 7, and 8 shall survive the
termination of this Agreement.


(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.


(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.


(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.


9

--------------------------------------------------------------------------------


(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and good-will of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Consultant and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.


(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.


If to the Company:
Langer, Inc.
450 Commack Road
Deer Park, New York 11729
Facsimile: (631) 667-1203 
Attention: Chief Executive Officer
 
With a copy to:
Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 245-3009
Attention: Robert L. Lawrence, Esq.
If to the Consultant or Principal, to:
Fifth Element, Inc.
____________________________________
____________________________________
Facsimile:
Attn: Mr. Joseph Candido
With a copy to:
Lisman Webster & Leckerling P.C.
84 Pine Street
Burlington, Vermont 05401
Facsimile: 802-864-3629
Attention:



(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


(h) Jurisdiction; Venue. This Agreement shall be subject to the jurisdiction of
the courts of New York County, New York, and the courts of Chittenden County,
State of Vermont, and the parties irrevocably and expressly agree to submit to
the jurisdiction of such courts for actions or proceedings involving any breach
of this Agreement other than claims or causes of action that relate to or arise
under the Purchase Agreement. Claims hereunder involving any causes of action
that relate to or arise under the Purchase Agreement shall be brought
exclusively in the courts of New York County, New York, and the parties
irrevocably and expressly agree to submit to the exclusive jurisdiction of the
courts of New York County, New York for the purpose of resolving disputes among
them relating to this Agreement or the transactions contemplated by this
Agreement, and waive any objections on the grounds of forum non conveniens or
otherwise. The parties hereto agree to service of process by certified or
registered United States mail, postage prepaid, addressed to the party in
question.


10

--------------------------------------------------------------------------------


(i) Governing Law; Officer Indemnification. This Agreement is made and executed
and shall be governed by the laws of the State of New York, without regard to
the conflicts of law principles thereof. Notwithstanding the foregoing, the
Principal shall have the right to any indemnification to the extent provided for
the Principal in the Company's certificate of incorporation, bylaws, and the
provisions of Delaware law.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
but all counterparts will together constitute but one agreement.


(k) Code Section 409A. The parties to this Agreement intend that the Agreement
be exempt from (or, if not so exempt, comply with) Section 409A of the U.S.
Internal Revenue Code (the "Code"), where applicable, and this Agreement shall
be interpreted in a manner consistent with that intention.  To the extent
required by Section 409A of the Code, no payment or other distribution required
to be made to the Consultant hereunder (including any payment of cash, any
transfer of property and any provision of taxable benefits) as a result of the
Consultant's termination of the Consultant's relationship with the Company shall
be made earlier than the date that is six (6) months and one day following the
date on which the Consultant separates from service with the Company and its
affiliates (within the meaning of Section 409A of the Code).


(l) Independent Contractor; Indemnification for Payroll Taxes. The Consultant’s
relationship with the Company is that of an independent contractor, and the
activities of the Consultant and Principal hereunder shall not constitute the
Consultant an employee, agent, partner or joint venturer of or with the Company,
and at all times the relationship of the Consultant to the Company shall be that
of an independent contractor. The Consultant also acknowledges and agrees that
the Company shall treat the Consultant as an independent contractor for taxation
purposes and that the Consultant shall be solely responsible for the payment of
any and all taxes relating to the Consultant's compensation hereunder. Neither
the Consultant nor the Principal shall be entitled to any employee benefits from
the Company or any affiliate of the Company. Neither the Consultant nor the
Principal will have any authority to, make any representation, contract, or
commitment on behalf of the Company or otherwise bind the Company in any respect
except as the Company Board, the Chief Executive Officer, or the bylaws of the
Company provide with respect to the Principal's acts and duties as an officer of
the Company. The Consultant and Principal each will comply with, and each hereby
accepts, exclusive liability for noncompliance with, all applicable state and
federal laws, rules, and regulations, including, but not limited to, the payment
of all taxes, social security, disability, and other contributions based upon
fees paid to the Consultant pursuant to this Agreement. The Consultant hereby
indemnifies and holds harmless the Company against any and all such liability,
taxes, or contributions, including, but not limited to, penalties and interest.


11

--------------------------------------------------------------------------------


(m) Conversion to Employment Agreement. The Company may convert this Agreement
to an employment agreement between the Principal and the Company if the Company
determines that it is in the best interests of the Company to treat the
Agreement as an employment agreement rather than a consulting agreement. In the
event of such conversion, (i) the obligations of the Consultant under Section 5
and the provisions of Section 6 as they apply to the Consultant shall survive
such conversion and remain in full force and effect against the Consultant, and
(ii) all the obligations of the Principal hereunder shall survive the conversion
and be merged into the employment agreement, and (iii) payments made to the
Consultant shall be credited against payments owed to the Principal as an
employee of the Company.


This Agreement is for the sole and exclusive benefit of the parties hereto and
shall not be deemed for the benefit of any other person or entity.


[Signature Page Follows:]

12

--------------------------------------------------------------------------------




In Witness Whereof, each of the parties hereto has duly executed this Consulting
Agreement as of the date set forth above.


Twincraft, Inc., a Vermont corporation
 
By:  /s/ W. Gray Hudkins
Name: W. Gray Hudkins
Title: Executive Chairman
Fifth Element, Inc.
 
By:   /s/ Joseph Candido
Joseph Candido,
Title: President
 
 
/s/ Joseph Candido
Joseph Candido, individually






--------------------------------------------------------------------------------

